Dismissed and Opinion filed March 13, 2003








Dismissed and Opinion filed March 13, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00941-CV
____________
 
BENJAMIN
DURANT, Appellant
 
V.
 
COMMISSION
FOR LAWYER DISCIPLINE, Appellee
 

 
On
Appeal from the 55th District Court
Harris
County, Texas
Trial
Court Cause No. 01-37357
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed June 13, 2002.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On February 4, 2003, notification was transmitted to all
parties of the Court's intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).




Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed March 13, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.